Name: 1999/730/CFSP: Council Decision of 15 November 1999 implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia
 Type: Decision
 Subject Matter: international security;  defence;  Asia and Oceania;  social affairs
 Date Published: 1999-11-16

 Avis juridique important|31999D07301999/730/CFSP: Council Decision of 15 November 1999 implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia Official Journal L 294 , 16/11/1999 P. 0005 - 0006COUNCIL DECISIONof 15 November 1999implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia(1999/730/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Joint Action 1999/34/CFSP of 17 December 1998 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons(1), and in particular Article 6, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) The excessive and uncontrolled accumulation and spread of small arms and light weapons poses a threat to peace and security and reduces the prospects for sustainable development; whereas this is acutely the case in Cambodia;(2) In pursuing the objectives set out in Article 1 of Joint Action 1999/34/CFSP, the European Union envisages operating within the relevant international forums to promote confidence-building measures and incentives to encourage the voluntary surrender of surplus or illegally-held small arms, the demobilisation of combatants and their subsequent rehabilitation and reintegration; whereas this Decision is intended to implement Joint Action 1999/34/CFSP;(3) The European Union considers that a financial contribution and technical assistance would pursue the aims of influencing public opinion in favour of civilian disarmament, consolidating and developing civil society involvement in the process of weapons collection and disposal of arms collected and/or rendered surplus through demobilisation;(4) The European Union intends therefore to offer financial support and technical assistance in accordance with Title II of Joint Action 1999/34/CFSP,HAS DECIDED AS FOLLOWS:Article 11. The European Union shall contribute to promoting the control, collection and destruction of weapons in Cambodia.2. For this purpose, the European Union shall:(a) assist the government of Cambodia in the development of appropriate laws and regulations on the ownership, possession, use, sale and transfer of arms and ammunition,(b) assist the government of Cambodia and the police and security forces to develop guidelines for improved record-keeping and security for weapons held by them,(c) assist the government of Cambodia and the police and security forces in developing procedures for voluntary surrender of small arms and for identifying and destroying surplus small arms, particularly in connection with planned demobilisation and restructuring of armed forces,(d) support civil society programmes to raise public awareness on problems related to small arms and light weapons and further to develop civil society cooperation with the weapons collection and destruction process, in particular by supporting activities by NGOs.Article 21. In order to carry out the objectives specified in Article 1, the Presidency will appoint a Project Manager based in Phnom Penh.2. The Project Manager will perform his tasks under the responsibility of the Presidency in accordance with the terms of reference set out in the Annex.3. The Project Manager shall report regularly to the Council or its designated bodies through the Presidency assisted by the Secretary General/High Representative for the CFSP.4. In carrying out his activities, the Project Manager will cooperate, as appropriate, with local missions of Member States and the Commission.Article 31. The financial reference amount for the purposes referred to in Article 1 shall be EUR 500000.2. The Council notes that the Commission will direct its action towards achieving the objectives and priorities of this Decision by proposing or implementing appropriate Community measures.Article 4This Decision shall take effect on the date of its adoption.It shall expire on 15 November 2000.Article 5This Decision shall be reviewed six months after the date of its adoption.Article 6This Decision shall be published in the Official Journal.Done at Brussels, 15 November 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 9, 15.1.1999, p. 1.ANNEXTERMS OF REFERENCE FOR THE PROJECT MANAGER1. For the purposes of Article 1(2)(a), the Project Manager with the support of relevant experts will work closely with relevant government officials from the Council of Ministers, the Ministry of the Interior and other appropriate Ministries, in the development of appropriate laws and regulations. For these purposes, the Project Manager may organize training and fact-finding visits for relevant government officials.2. For the purposes of Article 1(2)(b), workshops or consultations involving relevant Cambodian authorities will be organised locally under the supervision of the Project Manager to raise awareness of requirements and international "best practices" related to record-keeping and management and security of weapons stocks and to developing policies, guidelines and practices in this area.3. For the purposes of Article 1(2)(c), the Project Manager will, with the support of relevant experts, assist the Government of Cambodia, the police and security forces and the National Council for Demobilisation in developing policies and procedures for identifying surplus arms and for the collection and destruction of them, in particular, in the context of the initial demobilisation and re-integration programmes planned in two provinces in the year 2000, and monitor progress on these issues during the demobilisation process.4. For the purposes of Article 1(2)(d), financial aid will be allocated by the Project Manager to support activities by non-governmental organisations in Cambodia, including the coalition "Working Group for Weapons Reduction in Cambodia", such as awareness raising, information sharing and education and training programmes. These activities may take place in selected regions in Cambodia, as agreed between the Project Manager and the relevant organisations.5. The Project Manager shall ensure that appropriate procedures are established for effective monitoring and evaluation of activities. To this end he shall seek full cooperation from the government of Cambodia and the police and security forces.